Citation Nr: 0726241	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-05 836	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a July 6, 
1971 Board decision that denied service connection for a 
post-operative abdominal condition.  

(The issue of entitlement to an effective date prior to 
February 12, 2001 for the grant of service connection for 
short bowel syndrome and the award of a total disability 
rating based on individual unemployability due to service-
connected disability is addressed in a separate decision of 
the Board under docket number 
05-29 597).  

REPRESENTATION

Moving party represented by:  Elzie Fitzgerald, Agent


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel  




INTRODUCTION

The veteran served on active duty training from September 24, 
1960 to March 23, 1961, from February 2, 1969 to March 14, 
1969, and from April 22, 1969 to May 2, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 motion from the moving party for 
revision or reversal, of a July 6, 1971 Board decision that 
denied service connection for a post-operative abdominal 
condition.  


FINDINGS OF FACT

1.  In a decision issued on July 6, 1971, the Board denied 
entitlement to service connection for a post-operative 
abdominal condition.  

2.  The record does not establish that the correct pertinent 
facts, as they were known on July 6, 1971, were not before 
the Board, or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.  


CONCLUSION OF LAW

The July 6, 1971 decision of the Board denying entitlement to 
service connection for a post-operative abdominal condition 
does not contain clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).   

The Court of Appeals for Veterans Claims (Court) has held 
that the provisions of the VCAA do not apply to clear and 
unmistakable error claims, irrespective of whether the 
decision in question was issued by the RO or the Board.  See 
Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  
Consequently, the provisions of the VCAA as well as VA's 
implementing regulations are not addressed in this decision.  

Analysis

The veteran asserts that there was clear and unmistakable 
error (CUE) in a July 6, 1971 decision of the Board that 
denied service connection for a post-operative abdominal 
condition.  

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  For the purpose of 
authorizing benefits, a rating or other adjudicative decision 
of the Board that constitutes a reversal or revision of a 
prior decision of the Board on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  Review to determine whether CUE exists 
in a case may be instituted by the Board on the Board's own 
motion or upon request of the claimant.  A request for 
revision of a decision of the Board based on CUE may be made 
at any time after that decision is made.  Such a request 
shall be submitted directly to the Board and shall be decided 
by the Board on the merits, without referral to any 
adjudicative or hearing official acting on behalf of the 
Secretary.  38 U.S.C.A. § 7111 (West 2002).  
In general, review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  For Board decisions issued on or after 
July 21, 1992, a special rule provides for the inclusion of 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b) (2006).  The Board decision at issue here was 
completed in 1971; hence, the provisions provided in 38 
C.F.R. § 20.1403(b)(1), (2) are inapplicable.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2006).

Examples of situations that are not CUE include:  a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; and a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2006).  CUE also does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2006).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language in Russell).  

A claim of CUE merely on the basis that the previous 
adjudication at issue "improperly weighed and evaluated the 
evidence" does not satisfy the stringent legal requirements 
for CUE.  See Fugo, 6 Vet. App. at 44.  

The law that was in effect in July 1971 stated that, for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct.  38 U.S.C. § 310 (1971).  

The law also provided that, for the purposes of § 310, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (1971).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1971).  

The regulations also stated that there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1971).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  History of preservice existence of conditions 
recorded at the time of the examination does not constitute a 
notation of such conditions but will be considered together 
will all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms, and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in 
service if against his or her own interest is of no force and 
effect if other data do not establish the fact.  Other 
evidence will be considered as though such statement were not 
of record.  38 C.F.R. § 3.304 (1971).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 353 (1971); 38 C.F.R. 
§ 3.306 (1971).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (1971).  

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.1(m) (1971).  
A service department finding that injury, disease, or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  Id.  

The veteran asserts that there was CUE in a July 6, 1971 
decision of the Board that denied service connection for a 
post-operative abdominal condition because the Board failed 
to consider, or misapplied, the relevant laws and 
regulations.  The claim is viable.  However, based on a 
review of the record, the Board finds the Board correctly 
applied all the relevant laws and regulations in existence at 
the time of the July 1971 decision.  

At the time of the July 1971 Board decision, the evidence 
showed that the veteran reported for active duty for training 
on February 2, 1969.  He testified that he had fallen on the 
back of his car the first or second day that he reported for 
duty and broke open the old scar.  On February 4, 1969, he 
presented with complaints of a fistula in the abdomen, which 
had been draining since his appendectomy and subsequent 
"drainage" operation in November 1968, prior to service.  
During service, surgery was performed, which revealed 
numerous adhesions that required a resection of a large area 
as well as partial removal of the small bowel, cecum, and 
right colon.  Pathology reports identified regional 
enteritis.  The final diagnoses were small bowel fistula, 
colocutaneous fistula, and regional enteritis.  The service 
department determined that the condition was incurred in the 
line of duty.  In a June 1970 report of medical examination, 
the examiner noted that the veteran's February 1969 surgery 
disclosed peritoneal adhesions of the abdomen, and fistula 
and enteritis of several loops of the small bowel all 
secondary to the appendectomy he underwent two years prior.  

After reviewing all the evidence of record, the Board 
determined that, given the nature of the veteran's condition, 
the service department's line of duty finding was patently 
inconsistent with the requirements of the laws administered 
by VA.  The Board noted that due to the nature of the 
disease, it must have existed long before the veteran 
reported for duty.  Moreover, the allegation that the veteran 
opened his surface drainage in a fall would not establish 
aggravation in the nature of the massive internal adhesions 
and regional enteritis that was found upon surgery in the 
absence of any evidence of internal injuries or hemorrhage 
from the fall.  Therefore, the Board concluded that the 
veteran's post-operative abdominal condition was not incurred 
in or aggravated by his military service.  Consequently, 
service connection could not be granted.  

Based on the medical evidence and the fact that the service 
department's line of duty determination was not explained, 
the Board finds that it was reasonable for the Board to 
conclude that that finding was patently inconsistent with VA 
laws.  This conclusion was supported by the evidence then of 
record, and does not amount to legal error.  To the extent 
that the veteran and his representative may disagree with how 
the facts were weighed or evaluated by the Board in reaching 
its decision in July 1971, the Board notes that such 
disagreement alone is insufficient to constitute CUE.  See 
Russell, Fugo, supra.  

In conclusion, the Board finds that the correct laws and 
facts were before the Board in July 1971, and that the 
decision was supported by the record in existence at that 
time.  Moreover, the Board's decision outlined and correctly 
applied all the relevant laws and regulations in existence at 
the time of the July 1971 decision.  In the absence of the 
kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon 
which to find CUE in the July 6, 1971 Board decision that 
denied entitlement to service connection for a post-operative 
abdominal condition.  Accordingly, the veteran's motion for 
revision of that decision must be denied.  


ORDER

The motion for revision of a July 6, 1971 Board decision that 
denied entitlement to service connection for a post-operative 
abdominal condition on the basis of clear and unmistakable 
error, is denied.  



                       
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



